Citation Nr: 1021175	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-00 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
endolymphatic hydrops (vertigo) with tinnitus and 
sensorineural deafness, left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1978 to March 
1993.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a June 2004 rating action in which the 
RO denied the Veteran's petition to reopen his claim for 
service connection for COPD.  The Veteran filed a notice of 
disagreement (NOD) in September 2004, and the RO issued a 
statement of the case (SOC), in which it granted the petition 
to reopen and denied the underlying claim on the merits, in 
November 2004.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in December 
2004.

In February 2006, the RO denied the claim for service 
connection for a psychiatric disability, as secondary to 
service-connected endolymphatic hydrops (vertigo) with 
tinnitus and sensorineural deafness, left ear.  The Veteran 
filed a NOD in January 2007, and the RO issued a SOC in May 
2007.  The Veteran filed a substantive appeal (via a VA Form 
9) in May 2007.

In August 2006, the RO denied the claim for a rating in 
excess of 30 percent for endolymphatic hydrops (vertigo) with 
tinnitus and sensorineural deafness, left ear.  The Veteran 
filed a NOD in July 2007, and the RO issued a statement of 
the case (SOC) in October 2007.  The Veteran filed a 
substantive appeal (via a VA Form 9) in December 2007.

In January 2005, the Veteran requested a hearing before RO 
personnel.  He subsequently withdrew this request during a 
May 2007 informal conference with a Decision Review Officer 
(DRO).

In June 2007, the RO continued the denial of the claim for 
service connection for a psychiatric disability, claimed as 
secondary to service-connected endolymphatic hydrops 
(vertigo) with tinnitus and sensorineural deafness, left ear 
(as reflected in a supplemental SOC (SSOC)).

In March 2008, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge 
at the RO; a transcript of that hearing is of record.  During 
the hearing, the Veteran indicated his desire to withdraw 
from appeal his petition to reopen his claim for service 
connection for COPD.

In June 2008, the Board dismissed the petition to reopen a 
claim for service connection for COPD; that matter is no 
longer before the Board.  At that time, the Board also 
remanded the claims for service connection for a psychiatric 
disability, as secondary to service-connected endolymphatic 
hydrops (vertigo) with tinnitus and sensorineural deafness, 
left ear, and a rating in excess of 30 percent for 
endolymphatic hydrops (vertigo) with tinnitus and 
sensorineural deafness, left ear, to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further 
action, to include additional development of the evidence.

After completing the requested development, in a March 2009 
decision, the AMC granted the claim for service connection 
for a psychiatric disability, as secondary to service-
connected endolymphatic hydrops (vertigo) with tinnitus and 
sensorineural deafness, left ear; thus, that matter is no 
longer before the Board.  The AMC also continued to deny the 
claim for a rating in excess of 30 percent for endolymphatic 
hydrops (vertigo) with tinnitus and sensorineural deafness, 
left ear (as reflected in an October 2009 supplemental SOC 
(SSOC)) and returned the remaining matter on appeal to the 
Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the May 2006 claim for increase, the 
Veteran's service-connected endolymphatic hydrops (vertigo) 
with tinnitus and sensorineural deafness, left ear, has 
primarily been by manifested by severe attacks of vertigo 
more than once weekly and a likely cerebellar gait.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 100 percent rating for endolymphatic hydrops 
(vertigo) with tinnitus and sensorineural deafness, left ear, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.87, 
Diagnostic Code 6205 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Considering the record in light of the above, and in view of 
the Board's favorable resolution of the claim for an 
increased rating, all notification and development actions 
needed to fairly adjudicate the claim on appeal have been 
accomplished.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Historically, in May 2005, the RO granted service connection 
and assigned a 30 percent rating for the Veteran's service-
connected endolymphatic hydrops (vertigo) with tinnitus and 
sensorineural deafness, left ear, pursuant to 38 C.F.R. § 
4.87, DC 6205, under which endolymphatic hydrops (Meniere's 
disease) is evaluated.  Pertinent to the current May 2006 
claim for increase, in an August 2006 decision, the RO 
continued the 30 percent rating.

DC 6205 provides that hearing impairment with attacks of 
vertigo and cerebellar gait less than once a month, with or 
without tinnitus, warrants a 30 percent rating.  Hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring from one to four times a month, with or without 
tinnitus, warrants a 60 percent rating. Hearing impairment 
with attacks of vertigo and cerebellar gait occurring more 
than once weekly, with or without tinnitus warrants a 100 
percent rating.  38 C.F.R. § 4.87, DC 6205.

Considering the evidence of record in light of the above 
criteria, and resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the overall record supports the 
assignment of the maximum 100 percent rating for 
endolymphatic hydrops.

Here, VA outpatient records from July 2005 through March 2009 
show regular complaints of vertigo and tinnitus.  In 
December 2005, the section chief for otolaryngology at a VA 
hospital noted that the Veteran had had a major vertiginous 
attack.  He provided a diagnosis of end stage endolymphatic 
hydrops, left ear.  Dizzy spells were recorded in VA mental 
health notes from December 2005 and February 2006.  Another 
VAMC record from June 2006 contained the Veteran's complaints 
of dizziness, loss of balance, and constant dizziness.

On VA examination in July 2006, the Veteran claimed that his 
ability to gain employment was affected by his loss of 
balance.  He mentioned that he was previously employed as a 
painter and paperhanger and was unable to climb a ladder for 
fear of losing his balance and falling.  It was noted that 
the Veteran's ability to earn a living was significantly 
affected by daily episodes of head spinning which would last 
for 20 minutes.  His attacks did not occur while he was 
sitting still but were triggered by movement including 
walking, attempting to hang paper, getting out of his truck, 
and being in a crowd with noise.

The examiner found that the Veteran's tympanic membranes were 
normal without middle ear fluid or external canal discharge.  
There was neither spontaneous nor gaze induced nystagmus 
behind Fresnel lenses.  It was noted that head shaking behind 
Fresnel lenses caused wandering movements of the eyes but no 
gross nystagmus.  The Veteran's gait was slightly spread, and 
when he was going at full clip, his gait was spread more 
widely.  The Veteran was unable to maintain his balance on a 
narrow gait.  Sharp and Romberg testing was positive.  The 
Veteran admitted to intermittent fullness in his left ear 
with intermittent ringing which would occur after spinning 
dizziness.

The examiner concluded that the Veteran suffered from a 
chronic head spinning condition that affected him at work.  
It was recommended that the Veteran undergo a battery of 
vestibular studies.

A September 2006 VA treatment record reflects the Veteran's 
report of continued vertigo episodes several times a day.  He 
said that he was mostly unable to work.

During his March 2008 Board hearing, the Veteran testified 
that he experienced vertigo which could cause nausea and 
vomiting twice or three times a day.  He indicated that he 
had been seen regularly for his symptoms for the previous 
four or five years.  He took Meclizine but felt that it did 
not help alleviate his symptoms.  He said that if he was 
working or doing anything when an attack hit, everything 
would start to spin, and he would lose his balance.  He said 
that he previously worked as a painter but then had to be 
retrained as an HVAC repairman due to his vertigo.  
Reportedly, he had gotten a new job working with HVACs but 
was let go after three months because of his vertigo spells.

Vestibular testing performed at a private facility in 
June 2008 yielded abnormal results.  It was noted that the 
findings were indicative of pathology involving horizontal 
canal afferent vestibule-ocular response pathways on the 
left.  A visual vestibular integration test yielded normal 
results.

On VA examination in October 2008, the examiner noted that 
the Veteran had a well-documented history of regular vertigo 
attacks which dated back to 1984.  It was noted that the 
Veteran had severe attacks of vertigo twice a day and could 
not predict when the attacks would occur.  The vertigo was 
incapacitating for 10 to 20 minutes.  The attacks would often 
result in a severe headache and fatigue.  The examiner said 
that the attacks limited the Veteran's ability to perform his 
job well.  The vertigo was associated with nausea and dry 
heaves.  During the attacks, the Veteran would lose his sense 
of balance and had a sensation of the room spinning.  When 
the attack has passed, the Veteran did not have imbalance and 
would walk normally.

The examiner found no nystagmus at rest or with the four 
directions of cardinal gaze.  The Veteran was able to perform 
tandem gait at that time.  The examiner confirmed that the 
Veteran had disabling vertigo approximately twice a day which 
incapacitated him for up to 40 minutes per day.  The examiner 
further opined that it was more likely than not that the 
Veteran had a disruption of cerebellar pathways, which caused 
a transient pattern of cerebellar gait with each attack.  
However, the Veteran did not have cerebellar gait inbetween 
his attacks.  The examiner reviewed the copies of the 
Veteran's vestibular testing and said that the results did 
not make a significant difference in the diagnosis.

The overall evidence reflects that the Veteran has 
consistently roported that he experiences symptoms of 
Meniere's disease, including vertigo, more than once weekly 
and often described as occurring two or three times daily.  
The outpatient records clearly indicate that the Veteran has 
a diagnosis of endolymphatic hydrops.  The July 2006 and 
October 2008 VA examiners clearly found that the Veteran had 
daily episodes of vertigo that resulted in interference with 
his work; reportedly, he has lost two jobs due to his 
vertigo.  While there is no documentation, to include from 
any former employer, to substantiate the Veteran's assertions 
as to the frequency of his attacks or their impact on his 
employment, his assertions in this regard have been 
consistent, and there is no contradictory evidence of record.  
Significantly moreover, the October 2008 examiner opined that 
it was more likely than not that the Veteran had a disruption 
of cerebellar pathways, which caused a transient pattern of 
cerebellar gait with each attack.  Collectively, this 
evidence suggest a significant disability with hearing 
impaitment manifested by severe attacks of veritigo several 
times weekly-if not daily-and likely a cerebrellar gait. 

In short, the Board has carefully reviewed the entire 
record-to includes the the Veteran's statements and medical 
comments and opinions of record-and finds that, pertinent to 
the current claim for increase, the overall level of 
impairment due to the Veteran's service-connected 
endolymphatic hydrops (vertigo) with tinnitus and 
sensorineural deafness, left ear, appears to approximate the 
criteria for a 100 percent rating.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

In view of the foregoing, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board concludes 
that the criteria for a 100 percent rating for service-
connected endolymphatic hydrops (vertigo) with tinnitus and 
sensorineural deafness, left ear, are met.


ORDER

A 100 percent rating for endolymphatic hydrops (vertigo) with 
tinnitus and sensorineural deafness, left ear, is granted, 
subject to the pertinent legal authority governing the 
payment of monetary benefits.



____________________________________________
JACQUELINE E, MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


